DETAILED ACTION
Claim(s) 1-12 as filed 4/29/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said front end" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears this limitation is intended to recite “said forward end”.
Claim 8 recites the limitation "said distal end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said front end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this limitation is intended to recite “said forward end”.
Claim 9 recites the limitation "said top side” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said front end" in lines 14 and 20 (2 instances) of page 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears these recitations are intended to recite “said forward end”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US Patent 5482084) in view of Riese (US Patent Application 2006/0016129).
Regarding Claim 1, Cassidy discloses an automatic downspout assembly (abstract) for automatically deploying or retracting, said assembly comprising: an intake pipe 47 being fluidly coupled to a downspout 14 of a gutter (“eavestrough”) on a building (col. 4, lines 21-27) wherein said intake pipe 47 is configured to receive precipitation from the downspout (col. 5, lines 35-37); a spout 56 (fitting 56 forms a “spout” in the same manner as achieved by applicant) being rotatably coupled to and extending laterally away from said intake pipe (via the connection with 18; 56 is coupled to 18 and therefore 47; 56 extends laterally away from 47 via shaft 54, the shaft 54 providing the rotatable connection as shown between Figures 3A and 3B), said spout 56 being in fluid communication with said intake pipe 47 wherein said spout is configured to receive the precipitation (via 48), said spout having an outlet 86b therein for passing the precipitation outwardly therethrough; and a tipping pipe 20 being fluidly coupled to said spout 56 (at 86b) wherein said tipping pipe is configured to receive precipitation from said spout (via 86b), said tipping pipe 20 being biased into a home position (by spring 58) having said tipping pipe extending upwardly along said intake pipe (as shown in Figures 1A and 3A), said tipping pipe being urged into a tipped position when said tipping pipe fills with precipitation (Cassidy discloses in col. 5, lines 34-53 that precipitation enters the pipe 20 as the reservoir 46 is filling; therefore, when the 46 and pipe 20 fill a certain amount, the tipping pipe moves to the tipped position) wherein said tipping pipe is configured to direct the precipitation onto ground (col. 5, lines 51-53).
Cassidy does not disclose a stand being positionable beneath said intake pipe when said intake pipe is fluidly coupled to the downspout wherein said stand is configured to support said intake pipe above a support surface.
Riese teaches a downspout assembly and further teaches a stand (strap 36 is seen to be readable as a “stand”, as the term “stand” is defined as “a rack, base, or piece of furniture for holding, supporting, or displaying something”; strap 36 is seen as at least a base for holding the downspout pipe) located at the lower end of the downspout, wherein said stand is configured to support the assembly above a support surface (above the ground).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Cassidy to include a stand as taught by Riese for the purpose of stabilizing the assembly against the structure.  It is noted that the stand of Riese is at the lower end of the assembly and therefore providing a stand in Cassidy in the manner taught by Riese is seen to include a stand beneath at least a portion of the intake pipe.  Alternatively, it would have been an obvious matter of design choice to one of ordinary skill in the art before the application was effectively filed to place the stand at any desired location, including beneath at least a portion of the intake pipe, for the purpose of ensuring the assembly is stabilized.
Regarding Claim 7, Cassidy further discloses the tipping pipe 20 has a rear end (rear end coupled to 56 at port 86b as shown in Figure 4), a forward end (forward end 22) and an outer wall extending therebetween (outer, circumferential wall of 20), said forward end having a pair of apertures (the forward end includes reservoir 22 which has a plurality of apertures 36; it is noted that alternatively the forward end includes connector 28 which has an aperture 32 and an additional aperture at the axial end of 28) each extending into an interior of said tipping pipe (as described above) wherein said apertures are configured to release the precipitation when said tipping pipe is in said tipped position (all of the apertures described above are configured to release precipitation when 20 is in the tipped position shown in Figure 3B).
Regarding Claim 9, Cassidy further discloses said outer wall (outer wall of 20 with interconnected elements 28 and 24) has an overflow opening 38 extending into said interior of said tipping pipe (into portion 24 of the tipping pipe) wherein said overflow opening 38 is configured to release the precipitation when said tipping pipe is in said tipped position (38 configured to release precipitation at any time there is precipitation at the opening, especially when first moving upwardly from the tipped position), said overflow opening 38 being positioned adjacent to said front end of said tipping pipe (the front end has not been defined and therefore the end having 22 is readable as the “front end”), said overflow opening 38 being positioned on said top side of said outer wall (as described above, the “top side” has not been defined and therefore the side having opening 38 is readable as the “top side”, particularly because the pipe is movable to a variety of positions and therefore 38 is seen to be on a top side of 20 at least in the vertical position).
Allowable Subject Matter
Claims 2-6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Cassidy is considered the closest prior art as described above, however Cassidy fails to teach a lower end of the intake pipe “being closed, said lower end being convexly arcuate with respect to said upper end, said outer wall having a fluid opening extending into said interior of said intake pipe, said fluid opening being positioned adjacent to said lower end” in combination with the remaining limitations set forth in claims 2 and 12.
Cassidy further fails to teach “a spout opening extending through said first lateral side and said second lateral side” in combination with the remaining limitations set forth in claims 8 and 12.
Cassidy further fails to teach “a counterweight being positioned within said tipping pipe”, said counterweight biasing said tipping pipe into said home position when .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ellis (US Patent Application 2017/0081857) and McCaughan (US Patent 5673519) teach automatic downspout extensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753